 


109 HRES 672 IH: Urging the Government of Sri Lanka and the Liberation Tigers of Tamil Eelam to engage positively in the forthcoming peace talks and prevent a return to armed conflict in Sri Lanka.
U.S. House of Representatives
2006-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 672 
IN THE HOUSE OF REPRESENTATIVES 
 
February 8, 2006 
Mr. Pallone submitted the following resolution; which was referred to the Committee on International Relations 
 
RESOLUTION 
Urging the Government of Sri Lanka and the Liberation Tigers of Tamil Eelam to engage positively in the forthcoming peace talks and prevent a return to armed conflict in Sri Lanka. 
 
Whereas Sri Lanka is Asia’s oldest democracy and remains a close friend of the United States; 
Whereas more than 64,000 civilians have died and 350,000 persons have been internally displaced in Sri Lanka as a result of a 20-year armed conflict between the Government of Sri Lanka and the Liberation Tigers of Tamil Eelam, a group designated by the Department of State as a foreign terrorist organization; 
Whereas in 2002 the Government of Sri Lanka and the Liberation Tigers of Tamil Eelam signed a cease-fire agreement; 
Whereas peace talks between the Government of Sri Lanka and the Liberation Tigers of Tamil Eelam have been stalled since April 2003; 
Whereas on August 12, 2005, the Sri Lankan Foreign Minister, Lakhsman Kadirgamar, was assassinated in a terrorist act that has been attributed to the Liberation Tigers of Tamil Eelam;  
Whereas December 2005 was the bloodiest month in Sri Lanka since the cease-fire agreement came into effect in 2002 due to a series of Claymore mine and suicide attacks against Security Forces of the Government of Sri Lanka by the Liberation Tigers of Tamil Eelam; 
Whereas the United States remains deeply concerned about the continued violations of the cease-fire agreement in Sri Lanka, as marked by a recent series of violent incidents involving Claymore mine and suicide attacks;  
Whereas Velupillai Prabhakaran, the leader of the Liberation Tigers of Tamil Eelam, recently issued an ultimatum to the Government of Sri Lanka to come up with a political settlement within the next year or face an intensified struggle for self-determination; 
Whereas the Liberation Tigers of Tamil Eelam has a history of engaging in a campaign of terror and violence;  
Whereas if hostilities resume in Sri Lanka, the use of unconventional weapons and suicide missions and other terrorist tactics by the Liberation Tigers of Tamil Eelam could cause even greater devastation to the country and have implications on regional security; 
Whereas to strengthen the implementation of the cease-fire agreement, the Government of Sri Lanka and the Liberation Tigers of Tamil Eelam have agreed to commence peace talks beginning in February 2006 in Geneva, Switzerland; and 
Whereas, despite the agreement to continue peace talks, a return to armed conflict in Sri Lanka is still a very real threat: Now, therefore, be it 
 
That the House of Representatives urges, in the strongest possible terms, the Government of Sri Lanka and the Liberation Tigers of Tamil Eelam to— 
(1)engage positively in the forthcoming peace talks and to prevent a return to armed conflict in Sri Lanka; 
(2)renegotiate a cease-fire agreement and implement the agreement in a productive and successful manner; and 
(3)focus on rebuilding a peaceful, secure, and prosperous future for Sri Lanka. 
 
